SUMMARY ORDER
On August 5, 2003, Shawn Allicock filed a 28 U.S.C. § 2241 petition in the District Court. In an order entered October 30, 2003, the District Court dismissed the petition for lack of subject matter jurisdiction because appellant failed to exhaust his administrative remedies. Accordingly, the District Court entered judgment against appellant on November 4, 2003. Appellant argues before us, as he did before the District Court, that the removal proceedings brought against him in Oakdale, Louisiana which remained pending at the time he sought habeas relief in the District Court are unlawful.
We have considered all of appellant’s arguments. For substantially the reasons referenced by the District Court in its October 30, 2003 order, we AFFIRM the judgment of the District Court.